DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and being examined.

Terminal Disclaimer
The terminal disclaimer filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 17/274,762 and 17/598,305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejection of Claims 1-5, 10-12, on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/274,762 (hereinafter App. No. 17/274,762)  is/are withdrawn in light of the above filed terminal disclaimer.
The previous rejection of Claims 1, 4-7, 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-16, 21-23, of copending Application No. 17/598,305 (hereinafter App. No. 17/598,305) is/are withdrawn in light of the above filed terminal disclaimer.
The previous rejection of Claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the amendments.
The previous rejection of Claim(s) 1-12, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-114866 A to Morino et al. (hereinafter Morino) is/are withdrawn in light of the amendments.
The previous rejection of Claim(s) 1-7, and 10-12, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-040647 A to Kobiyama et al. (hereinafter Kobiyama) is/are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 4 recites “wherein the epoxy compound includes an epoxy compound having a mesogenic structure.” However, Claim 1 states the epoxy compound includes a structure of the following Formula (M-2) or (M-3)…” which are already mesogenic structures. It appears that claim 4 is broadening the epoxy compound of claim 1 to include other mesogenic structures. 

Claim 5 recites “wherein the mesogenic structure includes a structure represented by the following General Formula (M)…”  However, Claim 1 states the epoxy compound includes a structure of the following Formula (M-2) or (M-3)…” which are formulas having a narrow list of mesogenic structures and it appears that claim 5 is broadening the epoxy compound of claim 1 to include a broader list of epoxy compounds having General Formula (M).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 5, and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0149807 A1 to Asaumi et al. (hereinafter Asaumi).

Regarding claims 1, 4, 5, and 10-12, Asaumi teaches a composition comprising a compound having formula (1-1) 
    PNG
    media_image1.png
    74
    307
    media_image1.png
    Greyscale
, and 1,5-diamino-naphthalene, and a solvent, (Example 15, para 125), wherein the composition is applied to fiber and heated and cured (para 125). The above cured product meets the claimed reaction product, the above formula (1-1) meets the claimed epoxy compound having formula (M-2), and the 1,5-diamino-naphthalene meets the claimed compound having a naphthalene structure and a functional group reactive with an epoxy group, and the cured product and glass fiber meets the claimed reinforcing material and cured product cited in claims 10-12.

Claim(s) 1, 4, 5, 6, 7, and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/221810 A1 in which US 2019/0225794 A1 to Fukuda et al. is used as an English equivalent. (hereinafter Fukuda). 

Regarding claims 1, 4, 5, and 10-12, Fukuda teaches a composition comprising a Resin A having the structure 
    PNG
    media_image2.png
    104
    405
    media_image2.png
    Greyscale
 or Resin C having the structure 
    PNG
    media_image3.png
    127
    417
    media_image3.png
    Greyscale
(para 120-123), and a 1,5-diamino-naphthalene, (Example 16, para 131), wherein the composition is heated, melted and cured to obtain a cured product(para 125). Fukuda further teaches the composition includes fillers, solvent or a fiber (para 96). The above cured product meets the claimed reaction product, the above Resin A and Resin C meets the claimed epoxy compound having formula (M-2) and (M-3) and the 1,5-diamino-naphthalene meets the claimed compound having a naphthalene structure and a functional group reactive with an epoxy group, and the cured product and fiber meets the claimed reinforcing material and cured product cited in claims 10-12.

Regarding claims 6-7, as cited above and incorporated herein, Fukuda teaches claim 1. Fukuda further teaches the above epoxy monomer and the curing agent may be partially polymerized with the curing agent to form a prepolymer (para 84), and wherein the amine curing agent is used in an amount amine/epoxy group of 0.3-3.0 (para 95). 
	Fukuda is silent regarding the formula (a) cited in claims 6 and 7.
However, Fukuda teaches a substantially identical process of obtaining the reaction product, specifically a composition containing either Resin A or C mixed with 1,5-diamino-naphthalene, and further teaches the above epoxy monomers and the curing agent may be partially polymerized with the curing agent to form a prepolymer (para 84), and wherein the amine curing agent is used in an amount amine/epoxy group of 0.3-3.0 (para 95), and substantially similarly, the Applicant teaches using the same epoxy monomers and reactive naphthalene compound and the Applicant also cites that formula (a) is formed from a reaction between the secondary hydroxy group with the epoxy group of the epoxy compound which is controlled by the eq. ratio of epoxy group to reactive functional group of the naphthalene compound such as 10:5 to 10:0.1, (See para 118-120), which correlates to amine/epoxy of 0.01-1 and overlaps with the above range cited in Fukuda. 
Thus, one skilled in the art would have a reasonable expectation for the prepolymer of Fukuda to produce at least one chain/oligomer of the claimed formula (a) because Fukuda teaches a substantially identical process of obtaining the reaction product, specifically a composition containing either Resin A or C mixed with 1,5-diamino-naphthalene, and further teaches the above epoxy monomers and the curing agent may be partially polymerized with the curing agent to form a prepolymer (para 84), and wherein the amine curing agent is used in an amount amine/epoxy group of 0.3-3.0 (para 95), and similarly, the Applicant teaches using the same epoxy monomers and substantially similar reactive naphthalene compound and the Applicant also cites that formula (a) is formed from a reaction between the secondary hydroxy group with the epoxy group of the epoxy compound which is controlled by the eq. ratio of epoxy group to reactive functional group of the naphthalene compound such as 10:5 to 10:0.1, (See para 118-120) which correlates to amine/epoxy of 0.01-1 and overlaps with the above range cited in Fukuda.. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 4, 5, and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0105388 A1 to Tanaka et al. (hereinafter Tanaka). 

Regarding claims 1, 4, 5, and 10-12, Tanaka teaches an epoxy composition comprising an epoxy compound having the formula (4)
    PNG
    media_image4.png
    95
    409
    media_image4.png
    Greyscale
 (para 17), a 1,5-diamino-naphthalene, alumina and a solvent (Example 1-3, para 120-128) wherein the composition is applied, heated and cured to obtain a cured product (para 120-128). The above cured product meets the claimed reaction product, the above formula (4) meets the claimed epoxy compound having formula (M-3) and the 1,5-diamino-naphthalene meets the claimed compound having a naphthalene structure and a functional group reactive with an epoxy group, and the cured product and fiber meets the claimed reinforcing material and cured product cited in claims 10-12.

Allowable Subject Matter
Claims 2, 3, 8, and 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art is Asaumi, Fukuda, and Tanaka as cited above and incorporated herein. Asaumi, Fukuda, and Tanaka do not teach wherein reaction product is obtained from a dihydroxynaphthalene compound.

	The next closest prior art is WO 2016/104772 A1 in which US 2017/0349695 A1 to Katagi et al. is used as an English equivalent. (hereinafter Katagi). Katagi teaches an epoxy resin having the formula 
    PNG
    media_image5.png
    350
    861
    media_image5.png
    Greyscale
(para 26). 
Katagi does not teach wherein reaction product is obtained from a dihydroxynaphthalene compound.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766